DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the three elevating pins as described in paragraph [0065] of the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because paragraph [0059] designates the elevating device 119 as a “first transfer device,” yet paragraph [0060] names cooling plate 121 as the “first transfer device,” as well. Clarification as to what component is properly the first and second transfer device, respectively, is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “device” and “unit,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first transfer device” of claims 1 and 2;
The “storage unit” of claim 1;
The “control unit” of claims 1 and 2;
The “second transfer device” of claims 3 and 4;
The “transfer device” of claims 7 and 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first transfer device will be interpreted as the cooling plate (121) in accordance with paragraph [0062] of the specification. 
The storage unit (M2) will be interpreted as a module of the control unit in accordance with paragraph [0068]. 
The control unit (10) will be interpreted as a computer in accordance with paragraph [0073]. 
The “second transfer device” of claims 3-4 and the “transfer device” of claims 7-8 will both be interpreted as an arm (A2) in accordance with paragraph [0055]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites both a “storage unit” and a “control unit,” whereby the claim’s syntax implies their respective independence. However, according to paragraph [0068] of the specification, the “storage unit” is not a concrete feature – it is merely an abstraction used by the applicant to better clarify one of the controller’s various functions. Applicant’s recitation of “storage unit” as an independent component of the heat treatment apparatus is misleading, then, because the feature is illusory – it is simply a way of thinking about what the controller does and is not a concrete part of the apparatus. The examiner suggests subsuming the function of storing correlation data within the recitation of the “control unit,” and the claim will be provisionally assessed under this assumption to expedite prosecution. 
first transfer device. The claim, then, is overdetermined, as two independently recited features actually denote the same apparatus component. Correction is required. To advance prosecution, the examiner will accept the prior art disclosure of a cooling plate capable of transferring substrates between the heat and cooling plates as satisfying both the recitation of the cooling plate and the first transfer device.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim enumerates steps five thru eight, which simply replicate steps one thru four of claim 1. However, the syntax of claim 2 refers to “the substrate,” implying that the same substrate which received processes one thru four subsequently receives processes five through eight. It is unclear, then, if the same substrate receives processes one thru eight, or if a first substrate receives processes one thru four and a second substrate receives processes five thru eight. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of either scenario as satisfying the contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al., US 2007/0272680, in view of Carcasi, US 2009/0246723.
Claims 1, 5, 9: Tadokoro discloses a heat-treating apparatus, comprising (Fig. 4):
A heat plate (140) configured to supply heat to a substrate (W) [0049];
A cooling plate (170) configured to cool the substrate [0055];
Wherein the cooling plate, i.e., the “first transfer device,” transfers the substrate between the heat and cooling plates [0056-57];
A temperature sensor (145) configured to acquire a temperature of the heat plate ([0071], Fig. 7);
A storage unit (202) configured to store correlation data [0062];
A computer (191), i.e., a “control unit,” performing the steps of [0059-60]:
A first processing of acquiring the temperature of the heat plate with a temperature sensor;
A second processing of placing, after the first processing, the substrate on the heat plate by controlling the first transfer device;
A fourth processing of placing the substrate on the cooling plate by controlling the first transfer device.
Regarding the claimed “third processing,” although Tadokoro sets the cooling plate to a “predetermined preset temperature,” there is no indication that the control unit determines the cooling time on the basis of the heat plate’s temperature [0055]. In supplementation, Carcasi discloses a heat-treating chamber that, like Tadokoro, includes both a heat plate (324) and a cooling plate (322) (Figs. 10, [0062-63]). As shown by Figure 12, Carcasi has calculated a precise relationship between the temperature of the heat plate and the time required to cool the substrate to temperatures between 110 and 45 degrees Celsius [0074]. (Region D corresponds to process step 442, i.e., lowering substrate temperature via the cooling plate [0075].) Necessarily, the derivation of this dataset presupposes the acquisition of the heat plate’s temperature and the subsequent calculation of the cooling time required to attain any temperature below said heat plate temperature, down to 45 degrees Celsius. It would have been obvious to the skilled artisan to configure Tadokoro’s control unit to calculate the time required to cool the substrate to a specified temperature to permit the efficient sequencing of transfer and processing operations. 
Claims 2, 6: This control sequence is satisfied simply by applying the same processing to a second wafer. Given that Tadokoro seeks to process plural sets of wafers, the reference will necessarily perform the enumerated fifth thru eighth processing steps. 
Claims 3, 7: Tadokoro provides second transfer devices (10, 11), i.e., transfer arms, which convey substrates to the cooling plate disposed within column G5 (Fig. 1, [0045]).
Claims 4, 8: Cooling the substrate to a temperature below that which would render the transfer arm inoperable would be an obvious design choice. Further, Carcasi cools the substrate to under 50 degrees Celsius, which is well within the range accommodated by conventional materials used within the context of substrate processing (Fig. 12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716